Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 and 11 are allowable because the prior art fail to teach or render obvious to the claim limitation: 
“receiving a semi-persistent scheduling configuration for data communication, wherein: the semi-persistent scheduling configuration comprises a first periodicity and a second periodicity different from the first periodicity; the first periodicity is applicable to a first plurality of periodic time domain resources, and the second periodicity is applicable to a second plurality of periodic time domain resources; each time domain resource set of the first plurality of periodic time domain resources has a first transmission time interval length which corresponds to a first number of symbols; and each time domain resource set of the second plurality of periodic time domain resources has a second transmission time interval length which corresponds to a second number of symbols; the first number of symbols are immediately adjacent to one another; the second number of symbols are immediately adjacent to one another; the first number of symbols are immediately adjacent to the second number of symbols in the same subframe; and -2-communicating data in the first plurality of periodic time domain resources and in the second plurality of periodic time domain resources according to the semi-persistent scheduling configuration.”



Fujishiro et al. US 20180070367 A1 in para. [0122] teaches steps S203 to S204, the UE 100 performs transmission by SPS. As mentioned above, the UE 100 transmits uplink data to the eNB 200 using the PUSCH according to the scheduling information, at each SPS periodicity (the first periodicity or the second periodicity). Nevertheless, steps S203 to S204 are not essential, and may be omitted. However, the prior art fails to teach the claim limitation cited above.

Barbieri et al. US 20120093096 A1 in para. [0011] teaches determine resource partitioning information (RPI), having a first periodicity, wherein the RPI includes information that identifies subframes that are usable by a user equipment (UE) and protected due to cooperative partitioning of resources between a serving Node B and one or more non-serving Node Bs, send a semi-persistent scheduling (SPS) grant message identifying one or more subframes for scheduled transmissions, wherein the SPS grant message, having a second periodicity, is determined based, at least in part, on the RPI, and exchange the scheduled transmissions with the UE according to the SPS grant message. However, the prior art fails to teach the claim limitation cited above.

Kela et al. US 20120327867 A1 in para. [0039] and FIG. 6 teaches terminal may have several simultaneous semi-persistent reverse scheduling allocations with different periodicity. In the example embodiment of FIG. 6, there are two reverse scheduling allocations: the first allocation 600A, 600B with the first periodicity 604, and the second allocation 602A, 602B, 602C, 602D with the second periodicity 606. Note that also single subframe (non-persistent) reverse scheduling allocations are feasible. However, the prior art fails to teach the claim limitation cited above.

Therefore, claims 1-20 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468